t c memo united_states tax_court samson investment_company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date c f allison jr michael v powell and alex d madrazo for petitioner avery cousins iii thomas r lamons donna mayfield palmer and sandra k robertson for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and penalties on petitioner's federal income taxes tax_year ended deficiency sec_6662 penalty date date dollar_figure big_number dollar_figure big_number date date big_number big_number big_number big_number unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether sections and bar the use of continental drilling co 's cdc net_operating_loss nol and investment_tax_credit itc carryforwards by samson investment co and its subsidiaries samson the samson group or petitioner in petitioner's taxable years ending date through whether drilling rigs and related equipment owned by cdc and eason drilling co eason were subject_to depreciation under sec_167 in petitioner's taxable years ending date through and whether petitioner is liable for penalties for substantial understatements of its tax_liability for the taxable years ending date through findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are references to sec_382 and sec_383 and the regulations thereunder are to the internal_revenue_code and applicable regulations in effect on date respondent has determined penalties only with respect to the sec_382 and sec_383 issues incorporated herein by this reference at the time the petition was filed samson's principal_place_of_business was located in tulsa oklahoma on date samson acquired all the stock of cdc the change_of_ownership from through cdc had generated nol's from its contract drilling business on its consolidated federal_income_tax returns for the taxable years ended date through samson deducted the nol carryforwards generated by cdc prior to the change_of_ownership against other income of the samson group definitions and industry conditions the operator of an oil or natural_gas well has the right to drill the well it is generally an owner of a working_interest in the well and thus has an economic_interest in the well a drilling contractor usually owns one or more drilling rigs and it contracts with an operator to drill a well it drills a hole at a particular location to a depth specified under an agreement with the operator and typically prepares a daily drilling report of its progress in drilling the well often a drilling contractor acquires working interests in oil and natural_gas wells in payment or partial payment for its drilling services or in order to generate an additional source of cash-flow to supplement its income from drilling operations operators are reluctant to hire drilling contractors whose rigs have not been adequately maintained because such rigs might require extensive costly and time-consuming repairs during rig-up and drilling operations a well-maintained rig also has a higher resale value a rig crew of to people is required to operate a deep well rig the oil_and_gas industry historically has ups and downs with periods of favorable market conditions boom periods and unfavorable market conditions bust periods one boom period began in when opec cut oil production increased crude_oil prices approximately percent and established an embargo on oil sales to the united_states spurred on by rising oil prices the u s domestic oil and natural_gas exploration and production industry achieved several years of unprecedented levels of drilling activity as a result of rising oil and natural_gas prices congress' authorization of the construction and filling of the strategic petroleum reserve harsh winter conditions in deregulation of certain deep natural_gas and record demand for oil and natural_gas oil_and_gas drilling activities continued to expand through the late 1970's and into the 1980's cdc's organization business plan and financing j d allen and carl w swan organized cdc as an oklahoma corporation on date messrs allen and swan have a history of involvement in oil_and_gas activities edwin d arnold joined cdc as president at the time of its incorporation mr arnold had worked over years in the oil_and_gas drilling business before joining cdc cdc engaged in the contract drilling of oil_and_gas wells initially cdc planned to design and construct a standardized fleet of deep well drilling rigs utilizing the most modern equipment in the industry in cdc placed orders for the components needed to fabricate rigs at a total purchase_price of dollar_figure million during and cdc completed fabrication of drilling rigs drilling rigs are highly complex pieces of equipment that require extensive and frequent maintenance to remain operational at its peak in and cdc had more than employees to fund the construction of its new rig fleet cdc secured purchase money financing from sellers of rig components obtained standard bank financing and entered into sale-leaseback arrangements in cdc entered into transactions with metromedia inc metromedia and atlantic richfield co arco cdc sold of its new drilling rigs to metromedia and arco and then leased the rigs from the purchasers these lease agreements safe_harbor leases were supported by letters of credit under the terms of the safe_harbor leases cdc was required to maintain its corporate existence and maintain insurance against customarily insured losses and could not dispose_of substantially_all of its assets in date cdc established a deposit account with first national bank of seattle seattle-first as required by the letter_of_credit agreement related to the arco safe_harbor_lease as the tax benefits accrued to arco the amount required to secure the tax benefits declined and funds were released to cdc or later placed in a cash collateral account on date cdc entered into a sale_and_leaseback financing_transaction the equipment lease agreement with greyhound leasing financial corp greyhound pursuant to this transaction cdc sold two rigs to greyhound and then leased the rigs from greyhound under capital leases which expired in during the first quarter of cdc entered into a safe_harbor_lease agreement with texas oilfield supply tos for the sale of tax benefits on three rigs tos was an equipment supply company with which cdc contracted for the purchase of major components used in the fabrication of its rig fleet on date cdc entered into a new dollar_figure million loan agreement dollar_figure million term and dollar_figure million revolving credit agreement with penn square bank n a chase manhattan bank n a continental-illinois seattle-first and other banks the bank group pursuant to the loan agreement cdc granted the bank group liens on and security interests in drilling rigs drilling equipment drill pipe machines and equipment cdc's inventory of parts and supplies cdc's accounts_receivable from its drilling rigs and cdc's contract rights cdc entered into a restated loan agreement with the bank group on date the restated loan agreement between cdc and the bank group required cdc to maintain a cash collateral account referred to as a special collateral account sca cdc was required to deposit percent of its monthly cash-flow into this account the sca also served as additional security for cdc's notes payable to the bank group in date cdc hired william j west jr to assist with the financial operations of cdc cdc authorized mr west to execute contracts and other instruments on behalf of cdc as necessary to conduct the business affairs of the corporation on date mr west was elected financial vice president and assistant secretary of cdc on date cdc and mr west entered into the first of a series of employment agreements cdc's operations before petitioner's acquisition of cdc on date cdc's main financial and accounting office was located in oklahoma city oklahoma cdc owned and operated three rig yards located at owentown texas victoria texas and elk city oklahoma the owentown rig yard was the main field operations office of cdc where mr arnold maintained an office until sometime in cdc acquired working interests in oil and natural_gas properties cdc reported income from these working interests in the amounts of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in drilling activities from its incorporation through date cdc drilled deep wells cdc drilled these wells primarily in oklahoma texas and louisiana the wells ranged in depth from big_number feet to over big_number feet cdc used each of its rigs to drill at least one well on date cdc settled a lawsuit with conoco inc for trademark tradename infringement under the settlement cdc agreed to engage in no business other than contract drilling for a period of years the rigs owned by cdc at the time of the samson acquisition were deep well rigs which were intended to drill wells deeper than big_number feet during drilling operations cdc required its drilling rig crews to perform periodic maintenance on their operating rigs consistent with industry practice economic downturn oil and natural_gas production is a high-risk business that is driven by the price that can be obtained for the oil or natural_gas being produced the boom period of the late 1970's and early 1980's saw prices for deep natural_gas soar from dollar_figure per mcf thousand cubic feet to over dollar_figure per mcf as the difference between deep gas and other gas increased there was increased exploration for deep natural_gas that resulted in a dramatically increased demand for rigs capable of drilling deep wells in the drilling market entered a bust period the price for deep natural_gas produced from new wells began to drop deeper wells are more expensive to drill and with the fall in the prices of oil and natural_gas operators had difficulty in paying the higher drilling rates necessary to make it economical to drill with deep rigs as a result of the decrease in the price of deep natural_gas the amount of exploration and drilling for deep natural_gas declined sharply the number of deep drilling contracts entered into throughout the oil_and_gas industry dropped rapidly deep well drilling activities led this decline as the price difference between deep gas and other gas narrowed although there were relatively few deep wells drilled during and some operators were willing to enter into new contracts to drill deep wells but generally only on terms that required drilling contractors to bid at rates below their actual cost or on a turnkey basis which placed the economic risk of the drilling operation on the drilling contractors on date cdc began drilling a well that it had taken over from another company due to problems encountered in drilling the well it lost money on the job after it completed drilling this well in date the rig was released after date cdc drilled no wells before the samson acquisition after date cdc employed no rig crews it was standard practice in the contract drilling business to lay off rig crews when a rig was not on a contract and to rehire them when the rig returned to drilling operations experienced rig hands would have been readily available had cdc obtained a profitable drilling_contract cdc hired its former toolpushers and rig supervisors to provide security for its rigs in order to keep quality drilling personnel readily available to operate the rigs when the drilling market became more favorable all of cdc's original drilling rigs were stacked after date after the boom period of the early 1980's ended it was industry practice for drilling companies to stack their deep rigs for long periods before they were able to use those rigs again companies owning smaller rigs for use in drilling shallow wells were better suited than cdc to the demands of the market in the mid-1980's in fact industrywide only percent of deep rigs were working in from through there were very few drilling contracts available during this time wells were drilled by contractors pursuant to long-term_contracts entered into before the decline or by contractors willing to drill at a loss in order to generate cash-flow and keep rigs together in due to industry conditions equipment manufacturers reduced their production of new rig components a main source for components became used rigs and rig equipment rig buyers could and some did generate profits by purchasing a complete rig and then reselling the components cdc never cannibalized its rigs or sold them piecemeal to do so would have required a large startup time before a rig could be used for drilling there were no sales of cdc's rigs from date through date effect of economic downturn on cdc on date cdc had a working_capital deficit of dollar_figure as of date cdc had total liabilities of dollar_figure including dollar_figure owed to the bank group beginning in cdc was unable to meet its scheduled principal and interest payments to the bank group on date cdc was highly leveraged with a debt-equity_ratio in excess of to cdc's financial difficulties increased in as the demand for drilling dropped during and cdc canceled purchases ceased construction of additional drilling rigs and commenced negotiations with its lenders the decrease in cdc's cash-flow from drilling operations impeded its ability to service or refinance its bank loans which in date totaled approximately dollar_figure million in principal cdc found it necessary to restructure its financing arrangements with the bank group and executed a restated loan agreement dated date in date due to cash-flow difficulties cdc stopped making the monthly payments required under its sale_and_leaseback financing_arrangement with greyhound it then attempted to restructure the terms of the greyhound agreement on date after these attempts failed cdc agreed to a voluntary repossession of two rigs by greyhound on date cit corp cit one of cdc's equipment lenders foreclosed on certain equipment cdc had defaulted on its notes to cit in the total amount of dollar_figure by date cdc realized that because of cash- flow problems it could not meet its date interest payment to the bank group under the restated loan agreement therefore cdc began negotiations with the bank group again to restructure and refinance its debt on date the bank group applied dollar_figure of funds in the sca to cdc's debt cdc's activities after date on date cdc entered into an equipment maintenance and security_agreement with mr arnold under this agreement mr arnold was responsible for the care and maintenance of cdc's remaining drilling rigs and related rig equipment the agreement required him to provide 24-hour security for cdc's drilling rigs and equipment in its elk city and owentown rig yards in consideration for those services mr arnold received dollar_figure per month plus travel costs cdc also incurred expenses for rig watch and land rent for rigs not at the owentown and elk city rig yards all work under the equipment maintenance and security_agreement was personally supervised by mr arnold and or his two employees edwin l arnold mr arnold's son and daniel webber the equipment maintenance and security_agreement remained in effect from date through date after date cdc moved most of its rigs to the rig yards it owned due to the high cost of moving a rig cdc stacked four rigs in other locations cdc continued to provide security for its rig yards and for the rigs it did not move beginning on date maintenance security and insurance expenditures on cdc's rig fleet were paid out of the sca in order to reach settlements with certain creditor groups and help pay down its bank group debt cdc needed to sell some of its equipment and rigs on date cdc entered into a settlement agreement with dresser industries inc dresser one of cdc' principal rig fabricators pursuant to the settlement agreement cdc and the bank group agreed to release their claims and security interests in specific equipment associated with uncompleted drilling rigs and to return the equipment to dresser in exchange dresser agreed to release its security_interest in equipment that it had supplied to cdc and that had been incorporated into cdc's drilling rigs in addition dresser agreed to release cdc from all claims by dresser against cdc's rigs during date cdc sold two drilling rigs to superior equipment and supply co for dollar_figure and dollar_figure and transferred the sales proceeds to its creditors to reduce their claims these rigs were surplus to cdc's needs it is customary for drilling contractors to sell surplus rigs cdc's bankruptcy proceeding on date crocker national bank and tos trade creditors of cdc filed an involuntary petition under chapter of the bankruptcy code against cdc cdc converted the case into a voluntary chapter proceeding bankruptcy proceeding on date cdc filed an amended plan_of_reorganization amended plan and an amended disclosure statement with the u s bankruptcy court for the western district of oklahoma the bankruptcy court as a fallback provision section dollar_figure of the amended plan required that if at the end of years from the consummation date cdc's stock had not been sold cdc would transfer any rigs that it continued to own to chase manhattan bank n a as agent for the bank group in satisfaction of the bank group's secured claims liquidate its other remaining assets and distribute the proceeds of the liquidation pro_rata to all creditors holding unsecured claims less than months after the bankruptcy court entered a confirmation order samson purchased all of cdc's stock therefore no liquidation was necessary the amended plan provided for the issuance of stock in cdc to a_trust the shareholder trust for the benefit of unsecured creditors the five-member board_of directors of cdc included three representatives of the bank group and one unsecured creditor during cdc's reorganization cdc managed its own affairs through the efforts of its own officers messrs arnold and west the role of the bank group in the business affairs of cdc did not increase during the period of cdc's chapter reorganization the bank group would have made cash from the sca available to cdc for drilling operations if cdc had presented them with a profitable contract richard d barton a vice president at seattle-first and john f jerow a vice president at chase agreed that the bank group would have allowed cdc to use funds in the sca to conduct drilling operations if cdc could have obtained a profitable drilling_contract the bankruptcy proceeding discharged cdc's debts other than the debt to the bank group the discharge eliminated cdc's retained earnings deficit of dollar_figure and reduced paid-in capital by dollar_figure the purpose of cdc's amended plan was to ensure that its creditors received as much as possible in the ultimate sale of cdc's assets or stock the samson acquisition samson was created and incorporated on date at the time it acquired cdc samson together with its affiliated subsidiaries was a privately held diversified group of corporations while some members of the samson group had been involved in the oil and natural_gas industry as working_interest owners and operators of oil and natural_gas properties the historical businesses of the samson group did not include contract drilling the samson group's practice had been to hire drilling contractors to supply the drilling rigs drilling rig equipment and rig crews necessary to drill the wells it operated or jointly owned by late or early the samson group determined that market conditions made it an economically attractive time to examine the prospect of acquiring drilling rigs or contract drilling businesses in rigs and rig equipment could be acquired through negotiated asset purchases auctions and acquisitions of drilling companies on date the samson group formed samson investment co as a holding_company however members of the samson group had been engaged in the oil_and_gas business since in early the samson group established a consulting arrangement with suits drilling co suits a drilling contractor and rig fabricator over a period of years prior to the samson acquisition members of the samson group as operators of oil_and_gas leases contracted with suits for drilling services many times suits was owned by jerry suits tom dillingham and dan dillingham in date jerry suits brought the possibility of purchasing cdc to samson's attention jerry suits was familiar with cdc and cdc's business because dillingham insurance agency which was owned by tom and dan dillingham provided insurance for cdc alan w carlton senior vice president in charge of acquisitions and operations led samson's negotiations for the purchase of cdc mr west who became cdc's president and ceo in date represented cdc in the negotiations at the time of the samson acquisition the bank group wanted to convert their cdc stock into cash as soon as possible on date samson purchased cdc pursuant to a stock purchase agreement and an agreement relating to assignment and partial_release of security interests between the bank group and samson samson acquired percent of cdc's stock for a payment of dollar_figure to the shareholder trust in exchange for obtaining the release of the bank group's security interests in cdc's rigs and related equipment samson paid dollar_figure to the bank group other than continental illinois national bank cinb and agreed to transfer of cdc' sec_15 remaining drilling rigs to cinb on date cdc's drilling rigs had an estimated fair_market_value of dollar_figure and its equipment had a fair_market_value of dollar_figure total liabilities of dollar_figure were characterized as nonrecourse bank debt the value of the property and equipment had been written down to estimated cash liquidation value cdc had no liabilities except the nonrecourse bank debt cdc's liabilities with the exception of the nonrecourse note payable to the banks had been discharged as a result of the bankruptcy by purchasing cdc's stock petitioner acquired cdc's assets and hoped to acquire cdc's tax_attributes primarily cdc's accompanying nol carryforwards totaling dollar_figure at the time of the samson acquisition cdc owned ten drilling rigs with accessories components parts supplies and tools including drill pipe and drill collars related thereto three rig yards located in elk city oklahoma owentown texas and victoria texas accounts_receivable including those of good hope refining and martin exploration the arco deposit account with a balance of approximately dollar_figure and interests in the arco safe_harbor_lease and related collateral account all contract rights of cdc working interests in oil_and_gas producing properties and miscellaneous equipment immediately before the samson acquisition cdc had four employees mr arnold mr west and two secretaries who provided office administration and clerical services at its oklahoma city office after the samson acquisition h john rogers became the president of cdc and mr carlton served as the chairman of cdc's board_of directors cdc and suits entered into a service and management agreement suits agreement effective date on date cdc and suits rig corp an affiliate of suits entered into a first amended and restated service and management agreement which retroactively amended and restated the suits agreement effective to date the suits agreement provided for suits to maintain cdc's rigs the suits agreement also required suits to use its best efforts and devote such time as might be necessary to promote utilization of cdc rigs including marketing the rigs for contract drilling suits was an independent_contractor suits was also a drilling contractor with significant experience in the contract drilling business suits also drilled wells for the samson group after the samson acquisition from through wells were drilled under a lease agreement between cdc and suits collection of old cdc receivables for the first months following the samson acquisition cdc collected dollar_figure a month from good hope refinery for drilling services performed by cdc in at the time of the samson acquisition cdc owned a dollar_figure account receivable from martin exploration for drilling done by cdc in this account receivable was ultimately settled for dollar_figure cdc's historic assets after the samson acquisition cdc owned three rig yards located in owentown texas victoria texas and elk city oklahoma these were the same rig yards owned by cdc before the change_of_ownership in date cdc sold the victoria rig yard for dollar_figure in date cdc sold three of its rigs to petroleum supply co for a total of dollar_figure approximately dollar_figure per rig working interests in oil_and_gas_properties cdc had income from its oil_and_gas working interests of dollar_figure and dollar_figure for its taxable years ending date and respectively cdc's income from its oil_and_gas working interests increased to dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for its taxable years ending date and respectively rig and related equipment activities within months after the samson acquisition cdc began purchasing additional rigs and drill pipe in the first months after the samson acquisition cdc more than doubled the size of its rig fleet by purchasing rigs cdc purchased an additional rigs in and more rigs in in date cdc purchased rig no a rig constructed by suits cdc used rig no from date to to drill wells on properties for which sam resource co a member of the samson group was the operator after the change_of_ownership this was the only drilling performed by cdc as the drilling contractor officers and employees of cdc supervised cdc's rig no drilling performed by suits after the change_of_ownership cdc was selective in its rig acquisitions inspecting approximately rigs for every one that it purchased in early cdc purchased a 21-acre rig yard in enid oklahoma the enid yard provided storage maintenance and security for rigs none of cdc's employees before the samson acquisition remained employees of cdc after the samson acquisition cdc did not ask mr arnold or mr west to continue his employment with cdc because cdc had other employees performing the work previously performed by mr arnold and had access to the financial and accounting staff of samson so it no longer needed mr west none of the former employees were necessary to continue cdc's contract drilling business after the samson acquisition cdc never obtained any drilling contracts for the deep well rigs which it had fabricated in and after cdc stacked its original deep well rigs between and date neither cdc nor any member of the samson group used them for contract drilling cdc's earnings and petitioner's use of cdc's carryforwards for the months ending date cdc for financial purposes reported total assets of dollar_figure gross_income of dollar_figure and expenses of dollar_figure for the fiscal_year ending date cdc for financial purposes reported total assets of dollar_figure gross_income of dollar_figure and expenses of dollar_figure for the fiscal_year ending date cdc for financial purposes reported total assets of dollar_figure gross_income of dollar_figure and expenses of dollar_figure for the fiscal_year ending date cdc for financial purposes reported total assets of dollar_figure gross_income of dollar_figure and expenses of dollar_figure for the fiscal_year ending date cdc for financial purposes reported total assets of dollar_figure gross_income of dollar_figure and expenses of dollar_figure for the fiscal_year ending date cdc for financial purposes reported total assets of dollar_figure gross_income of dollar_figure and expenses of dollar_figure for the fiscal_year ending date cdc for financial purposes reported total assets of dollar_figure gross_income of dollar_figure and expenses of dollar_figure for its taxable years ending date and petitioner used cdc's preacquisition nol carryforwards to reduce its income by dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the samson group reported no taxable_income for its taxable years ending date through and reduced its taxable_income for its taxable_year ending date from dollar_figure to dollar_figure by using the remaining cdc preacquisition nol carryforwards on its consolidated_return for the taxable_year ended date the samson group used cdc's preacquisition itc carryforwards of dollar_figure sec_167 depreciation the rigs owned by cdc at the time of the samson acquisition had been substantially depreciated before the taxable_year ending date and were fully depreciated before the taxable_year ending date on its federal_income_tax returns for through cdc claimed depreciation_deductions under sec_167 on drilling rigs and related equipment acquired by cdc after the samson acquisition cdc acquired rig no in date and additional rigs beginning in date cdc acquired drilling rigs in in and in after the change_of_ownership cdc did no drilling with either the cdc rigs acquired before the samson acquisition or with the rigs acquired after the samson acquisition with the exception of rig no which was used to drill wells from through on date samson acquired percent of eason for dollar_figure through the acquisition of eason's stock samson also acquired eason drilling division eason division and crescent crescent division both operating divisions of eason and crescent pipe supply co crescent a wholly owned subsidiary of eason samson depreciated rigs and related equipment that it acquired through the purchase of eason and crescent eason was organized in the 1950's and was based in oklahoma city oklahoma eason was an independent oil_and_gas company that operated as a drilling contractor and had ownership interests in oil and natural_gas properties in eason became a wholly owned subsidiary of itt corp as of date eason owned ten drilling rigs with related equipment one rig yard located in oklahoma city oklahoma the inventory of crescent division assets equipment and improvements to real_property relating to the operations of eason eason drilling crescent division and crescent contract rights including those arising from certain safe_harbor leases trade receivables from unaffiliated third parties capital stock and security interests and a note receivable from speller oil corp to crescent division dated date due and payable on date eason's rigs had been used by an eason company in drilling operations before samson acquired eason's stock at the time of its acquisition eason had only one rig drilling a well after it completed that well in date none of the eason rigs were used for drilling by petitioner all of the eason rigs were subject_to the suits agreement in cdc was audited by the state of texas gary golden an auditor for sales and use_tax for the state of texas audited cdc for its fourth quarter of and its first quarter of relative to a possible use_tax liability jennifer leigh nance audited cdc for the state of texas comptroller's office for the 4-year period from date through date ms nance proposed a sales and use_tax liability against cdc because the rigs were being depreciated on petitioner's federal_income_tax returns and were not in an inventory account of cdc in audit questionnaires in the texas use_tax proceeding cdc described its business operations as oil_and_gas drilling in and oil_and_gas operations in ultimate finding of fact cdc was engaged in the conduct of an active trade_or_business at all relevant times prior to its acquisition by samson cdc continued to carry on after date substantially the same trade_or_business it had conducted before date opinion sec_382 and sec_382 provides for the elimination of nol carryovers of a corporation if a qualifying change in the ownership of the stock of the corporation is accompanied by the failure of that corporation to continue carrying on substantially the same trade_or_business as it conducted before the change_of_ownership neither party contests that there was the required change_of_ownership the only question to be resolved therefore is whether cdc carried on substantially the same trade_or_business under sec_382 respondent claims that sec_382 applies because petitioner's drilling business was dormant for years before the acquisition alternatively if cdc was in an active busine sec_4 the parties agree that our resolution of the sec_382 issue will also resolve the sec_383 issue sec_1 a -1 h income_tax regs provides in part a corporation has not continued to carry on a trade_or_business substantially the same as that conducted before any increase in the ownership of its stock if the corporation is not carrying on an active trade_or_business at the time of such increase in ownership thus if the corporation is inactive at the time of such an increase and subsequently is reactivated in the same line_of_business as that continued before the acquisition respondent contends that cdc did not carry on substantially the same trade_or_business after the change_of_ownership see sec_382 petitioner claims that cdc was at all relevant times in the contract drilling business in support thereof petitioner claims that cdc was in a state of readiness and that any inability to obtain profitable drilling contracts was temporary and due to the severe downturn in the contract drilling economy the resolution of this issue therefore turns on whether there has been a change in cdc's business or a break in the continuity of business activity a continuity of business activity sec_382 precludes the carryforward of nol's of an acquired loss_corporation where the loss_corporation has not continued to carry on a trade_or_business substantially the same as that conducted before the acquisition emphasis added respondent argues that implicit in this section is the requirement that the acquired_corporation must have been engaged in an active trade_or_business at the time of the acquisition continued originally conducted the corporation has not continued to carry on a trade_or_business substantially the same as that conducted before such increase in stock ownership in support thereof respondent cites sec_1 a -1 h example income_tax regs which provides example x corporation is engaged in the business of manufacturing and selling machinery on date the corporation suspends its manufacturing activities and begins to reduce its inventory of finished products because of general adverse business conditions and lack of profits during the period between january and date the business of the corporation remains dormant on date a an individual purchases at least percent in value of x corporation's outstanding_stock on date the corporation begins to manufacture the same type of machinery it manufactured before date the reactivation of the corporation in the same line_of_business as that conducted before date does not constitute the carrying on of a trade_or_business substantially the same as that conducted before the increase in stock ownership this court however has recognized that in some situations a company may be temporarily inactive and still satisfy the requirements of sec_382 see 45_tc_234 43_tc_500 thus the question becomes what degree of activity is necessary to sustain the characterization of active trade_or_business our issue is therefore factual if we conclude that petitioner permanently ceased all business operations before the change_of_ownership then it was engaged in no business at the time of the change and therefore cdc could not continue to carry on substantially the same trade_or_business see 328_f2d_342 if however we conclude that cdc was merely temporarily inactive or simply maintaining a low profile with the intent to resume contract drilling when economically possible then cdc would be able to continue to carry on substantially the same trade_or_business see 524_f2d_347 6th cir we have considered a break in operations of a corporation for reasons that indicated the resumption of operations was reasonably to be anticipated to be a temporary ceasing of operations and not a cessation of the conduct of the corporation's regular trade_or_business see clarksdale rubber co v commissioner supra h f ramsey co v commissioner supra in h f ramsey co v commissioner supra pincite we found as jobs were completed by the taxpayer its equipment when not needed on other jobs was brought to taxpayer's equipment yard where it was reconditioned many pieces of equipment were sold for the best price available without sacrifice and the proceeds from the sale were used to discharge the loan from wachovia bank trust co ramsey's primary aim at this time was to complete contracts in progress and to do everything necessary and possible to discharge all of taxpayer's debts and liabilities although the acquired company in h f ramsey was pretty much of a shell corporation it was not a shell immediately prior to the negotiations for sale it was a viable corporation which had been actively engaged in the road construction business but which was temporarily inactive id pincite although the court found that the taxpayer in h f ramsey was acquired with the principal purpose of avoiding federal income taxes in violation of sec_269 we also found that the taxpayer continued to carry on after the acquisition substantially the same trade_or_business conducted before the acquisition the u s court_of_appeals for the sixth circuit stated in six seam co v united_states supra pincite the correct standard in determining whether such limited activity amounts to continuing a trade_or_business under the statute is whether it evidences only an intent to wind up corporate affairs or whether instead the company is simply maintaining a low profile with an intention to resume operations should the business climate improve the regulations support the construction that a temporary break in operations which is not intended to be permanent is not to be considered as not carrying on an active trade_or_business see sec_1 a -1 h example income_tax regs mr arnold and mr west both testified that in cdc maintained its rigs in a state of readiness for immediate return to active drilling when the contract drilling market turned around maintenance was performed at a cost of approximately dollar_figure per month maintenance was performed to keep cdc's rigs in condition to return to active drilling in a matter of days if the market for deep drilling improved in and through the time of the change_of_ownership cdc owned all assets necessary for a contract drilling business cdc had rigs and related equipment drill pipe three rig yards and working interests in oil_and_gas_properties this is in marked contrast to the taxpayer in 360_f2d_260 10th cir in which the court stated that the attempt to sell nearly all of oronogo's equipment is incompatible with the idea that it was merely standing by intending to resume operations should business factors improve in fenix and scisson inc the acquired company oronogo had attempted to sell between and percent of its assets more than years before the acquisition the court found that had they been completely successful in selling equipment they would have been unable to resume operations short of repurchasing necessary equipment we hardly believe congress intended section a to turn on such a fortuitous circumstance id additionally in that case oronogo filed articles of dissolution more than years before the acquisition the attempted sale of nearly all of oronogo's assets along with the filing of articles of dissolution evidenced an intent to conduct no further business operations that is not present in the instant case at all relevant times cdc was trying to reorganize and resume its contract drilling business cdc made no attempt to liquidate its assets in cdc was operating its rig yards maintaining administrative offices managing its working interests in gas wells maintaining insurance and complying with the terms of its safe_harbor leases cdc employed experienced management employees mr arnold who was in charge of the operations of cdc and mr west who handled cdc's finances mr jerow and mr west testified that officers of cdc--rather than the bank group--were managing cdc's business affairs in at all times prior to the change_of_ownership cdc filed its federal and state_income_tax returns and oklahoma franchise tax returns which reported that cdc was in the contract drilling business cf utah bit steel inc v commissioner tcmemo_1970_50 a further indication of lack of intent to continue business operations is the fact that petitioner did not even pay its franchise tax cdc's lack of business in resulted from adverse business conditions william glass the former president of big chief drilling co a competitor of cdc testified that as long as a drilling contractor owned rigs it could be in the drilling business jerry suits president of suits and charles hinton the former president of w b hinton drilling co both testified that there were instances when their own deep drilling rigs were not drilling but their companies remained in the drilling business additionally dr preston l moore one of petitioner's expert witnesses testified that during the years leading up to the change_of_ownership these rigs were being maintained in a state of readiness to drill people were out trying to get contracts the contracting business goes on the fact that the rigs aren't working does not mean the business is not an ongoing business cdc always intended to remain in the contract drilling business mr arnold testified that cdc always intended to be in the contract drilling business and never intended to get out of that business furthermore under the facts here present the filing of a petition in bankruptcy does not indicate that cdc meant to cease business operations when cdc entered bankruptcy the record indicates that there was every intention to continue its operations cf utah bit steel inc v commissioner supra throughout cdc's chapter reorganization mr west actively worked on behalf of cdc trying to collect receivables negotiating with cdc's creditors and managing cdc's litigation we are convinced that at all relevant times cdc was ready willing and able to drill wells if profitable drilling contracts became available cdc's drilling rigs were maintained in a state of readiness for drilling unemployed rig hands were readily available for employment on the rigs cdc also had working_capital for conducting drilling operations the funds in cdc's sca were available for these operations as of date the balance in the sca was dollar_figure mr barton testified that the bank group would have allowed cdc to use these funds if a profitable contract had been obtained considering all the facts of record we find that there was a continuation of business by cdc at the time of the change_of_ownership having concluded that sec_1 a -1 h we note that petitioner contends that respondent is collaterally estopped from arguing that cdc was not engaged in an active trade_or_business because the bankruptcy court confirmed cdc's plan_of_reorganization respondent contends that the continued income_tax regs does not apply here we look to the factors mentioned in sec_1 a -1 h income_tax regs to determine whether cdc continued to conduct substantially the same trade_or_business after its acquisition by petitioner b substantially the same trade_or_business sec_382 by its terms does not require a corporation to continue exactly the same trade_or_business i t would seem there could be some changes in the manner of conducting the trade_or_business and yet the business could remain 'substantially the same ' 37_tc_355 affd 315_f2d_110 6th cir on the other hand the regulations and the legislative_history state that the discontinuance of any except a minor portion of the continued principles of collateral_estoppel do not apply in this situation and that petitioner did not plead collateral_estoppel and therefore petitioner cannot raise the issue on brief petitioner counters that the issue of collateral_estoppel has been tried by consent within the meaning of rule b and in the alternative has filed a motion for leave to file amendment to petition to include the issue of collateral_estoppel we have found that petitioner continued to carry on a trade_or_business prior to the change_of_ownership and therefore the issue is moot petitioner's motion for leave to amend the petition will be denied the relevant periods for making this determination are the taxable_year of the acquisition and the following taxable_year sec_382 princeton aviation corp v commissioner tcmemo_1983_735 sec_1 a -1 a income_tax regs taxpayer's business may constitute the necessary change in a trade_or_business s rept 83d cong 2d sess sec_1 a -1 h income_tax regs the test under sec_382 is an objective one with specific factors to be considered along with any other relevant item in determining whether a corporation has continued to carry on a trade_or_business substantially the same as that conducted before a change_of_ownership sec_1 a -1 h income_tax regs provides as follows in determining whether a corporation has not continued to carry on a trade_or_business substantially the same as that conducted before any increase in the ownership of its stock all the facts and circumstances of the particular case shall be taken into account among the relevant factors to be taken into account are changes in the corporation's employees plant equipment product location customers and other items which are significant in determining whether there is or is not a continuity of the same_business_enterprise these factors shall be evaluated in the light of the general objective of sec_382 to disallow net_operating_loss carryovers where there is a purchase of the stock of a corporation and its loss_carryovers are used to offset gains of a business unrelated to that which produced the losses however the prohibited utilization of net_operating_loss carryovers to offset gains of a business unrelated to that which produced the losses is not dependent upon considerations of purpose motive or intent but rather is established by the objective facts of the particular case the principles set forth in this subparagraph shall be applied in accordance with the rules set forth in the following subparagraphs of this paragraph respondent contends that if cdc was in an active business prior to the change_of_ownership the trade_or_business of cdc after the change was not substantially the same as that conducted prior to the acquisition respondent's primary argument in support thereof is that cdc was not in the contract drilling business but rather acquired assets at depressed prices to be resold at a profit respondent points to clare co v commissioner tcmemo_1969_264 in which the taxpayer contended that it was a viable corporation ready willing and able and attempting to conduct the same type of business it was engaged in prior to the change in stock ownership the facts of clare co are distinguishable from those of the instant case in clare co the taxpayer prior to the change_of_ownership was in the construction business after the change_of_ownership the taxpayer sold all of its construction equipment and bought river barges the taxpayer then rented out these river barges with the resulting rental income accounting for percent of its gross_income for the year after the change cdc on the other hand maintained the necessary equipment including drilling rigs rig yards and related rig equipment so that at all times during the relevant periods had the contract drilling economy improved it could have used its rigs as a contract driller we have determined that cdc was in the contract drilling business prior to the change_of_ownership therefore to be entitled to deduct the nol's it follows that cdc must have continued in the contract drilling business after the change_of_ownership in h f ramsey co v commissioner t c pincite we reviewed the legislative_history of sec_382 and concluded that it would appear that there has to be a real change in the type of business conducted to come within the statute accord 45_tc_234 goodwyn crockery co v commissioner supra both before and after the acquisition cdc's operations are best described as a contract drilling operation the facts in the record indicate that had cdc been in the business of buying and selling rigs as respondent contends cdc would have operated in a substantially different manner after the change_of_ownership cdc continued to maintain its rigs to keep them in a state of readiness for drilling had cdc been trying to sell its rigs the maintenance would have been lower cost and more cosmetic in order to enhance the visual appeal of the rigs additionally companies in the rig selling business used manufacturers' representatives to do the maintenance so the representative could provide certificates to a prospective purchaser with independent verification that the equipment was operational cdc did not hire equipment manufacturers' representatives but rather performed its own maintenance work companies that were in the business of selling drilling rigs maintained offices in houston because buyers from around the world came to houston to shop for drilling rigs cdc never opened an office in houston cdc located its rigs in remote areas in oklahoma and texas where the demand for drilling would occur cdc would have advertised the sale of its rigs in trade publications cdc never advertised in any trade publication that specialized in advertising rig sales in order to sell any of its rigs cdc would not have acquired trucks and forklifts because it would have been cheaper to hire a trucking company to move the rigs and equipment only one time before they were sold it was more expensive to maintain rigs in a state of readiness than it was to maintain them for resale the suits agreement would not have been entered into because suits' personnel were primarily experts in drilling operations and not in marketing drilling rigs and equipment for resale cdc continued to market its rigs for drilling and to maintain them in a state of readiness so that cdc could drill with them profitably if the market improved cdc continued to own two of the three rig yards that it owned prior to the change_of_ownership cdc continued to use the same name and logo that were used prior to the change_of_ownership cdc continued to own and maintain all of its working interests in producing wells respondent emphasizes the fact that cdc had over employees at its peak and only four employees just prior to the change_of_ownership the relevant comparison however is the number of cdc employees just before the change compared with the number of employees after the change_of_ownership due to the economic conditions at the time cdc was able to run the business with only four employees just prior to the change_of_ownership petitioner established that had cdc been able to acquire profitable contracts cdc easily could have hired experienced rig crews at that time when cdc drilled wells after the acquisition it was able to contract with suits to provide the necessary rig crews after considering the record as a whole we find that cdc continued substantially the same trade_or_business after the change_of_ownership as that conducted prior to the change_of_ownership c conclusion based on all the facts and circumstances we find that during the relevant periods cdc was engaged in the contract drilling business thus the limitations of sec_382 and sec_383 are not triggered sec_167 respondent argues that petitioner improperly claimed depreciation_deductions for assets of cdc and eason held as inventory for resale petitioner contends that it devoted all of the assets it depreciated to the contract drilling business sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income sec_1_167_a_-2 income_tax regs the depreciation issue relates only to rigs and equipment that cdc purchased after the change_of_ownership and to the eason rigs and equipment the parties do not contest the bases of the assets provides that the depreciation allowance does not apply to inventories or stock_in_trade the period for depreciation begins when the asset is placed_in_service sec_1_167_a_-10 income_tax regs sec_1_167_a_-11 income_tax regs provides in relevant part the term first placed_in_service refers to the time the property is first placed_in_service by the taxpayer not to the first time the property is placed_in_service property is first placed_in_service when first placed in a condition or state of readiness and availability for a specifically assigned function this and other courts have recognized that taxpayers may claim depreciation_deductions under the so-called idle asset rule in situations where the asset involved while not in actual use during the year in issue nevertheless was devoted to the business_of_the_taxpayer and ready for use should the occasion arise see 159_f2d_269 4th cir for purposes of determining whether depreciation was allowable for years when barges lay idle for protracted periods during a 20-year period it was sufficient that they were kept in usable condition and were ready for use should the occasion arise affg 5_tc_791 88_f2d_632 2d cir 84_tc_739 affd 803_f2d_1572 11th cir clemente inc v commissioner tcmemo_1985_367 in kittredge v commissioner supra pincite the court said to read the phrase used_in_the_trade_or_business as meaning only active employment of property devoted to the business would lead to results which we cannot believe congress intended for example one factory of a large industrial plant may lie idle for a year and in fact suffer depreciation as great or greater than that sustained by the factories in operation to allow no depreciation for the idle factory would be most unfair to the taxpayer for he must claim the deduction in his tax_return for the year when the depreciation occurs and may not take it in a later year hence we think the phrase should be read as equivalent to devoted to the trade_or_business that is to say that property once used in the business remains in such use until it is shown to have been withdrawn from business purposes in piggly wiggly southern inc v commissioner supra we set forth the requirements for application of the idle asset rule ie that assets may be placed_in_service when not yet in actual use but in a state of readiness and available for a specifically assigned function we identified two necessary factors the taxpayers already were engaged in the business for which they purchased the equipment and the taxpayers did all that was in their power to place the equipment into service we have already found that cdc was in the contract drilling business furthermore eason was in the contract drilling business and used each of its rigs to drill wells prior to the years at issue thus the first factor is satisfied we must therefore decide whether petitioner did all that was in its power to place the rigs at issue into service all of the cdc and eason rigs were subject_to the suits agreement both john rogers and jerry suits testified that during the taxable years at issue both cdc and eason owned fleets of drilling rigs that they held as part of their drilling business respondent points to a texas sales and use_tax audit of of the rigs in question in which samson argued that the rigs were not subject_to texas use_tax because it purchased them for resale this however was merely one of several alternative arguments asserted by petitioner in the use_tax audit in audit questionnaires in the texas use_tax proceeding cdc described its business operations as oil_and_gas drilling in and oil_and_gas operations in additionally petitioner and the state of texas have agreed to defer to this court for resolution of this issue if we determine that cdc is allowed_depreciation deductions then it will be liable for texas use_tax in 359_f2d_191 2d cir affg in part revg in part and remanding tcmemo_1965_39 the taxpayer purchased a canal barge that it was unable to use until the following year because the canal froze the court found that the taxpayer was entitled to depreciation in the year of purchase because the barge was gradually deteriorating as it was subject_to the weather elements the freezing of the canal was not a condition which the taxpayer desired to bring about and depreciation may be taken when depreciable_property is available for use 'should the occasion arise ' even if the property is not in fact in use id pincite in arriving at this finding the court noted that the taxpayer was already in the business for which the depreciable asset had been purchased property once used in business remains in such use until it is shown to have been withdrawn from business purposes p dougherty co v commissioner supra petitioner's rigs were available for drilling though it was unable to obtain profitable contracts petitioner did not withdraw the rigs from business use on this evidence we hold that petitioner's use of the rigs was such that depreciation_deductions are allowable petitioner has prevailed on the sec_382 and sec_383 issues therefore the issue of whether petitioner is liable for substantial_understatement penalties is moot to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
